Citation Nr: 1818832	
Decision Date: 03/29/18    Archive Date: 04/05/18

DOCKET NO.  14-13 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to a rating in excess of 40 percent for residuals of prostate cancer with urinary incontinence, to include whether the reduction from 100 percent to 40 percent was proper.  


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

A. Lindio, Counsel



INTRODUCTION

The Veteran served on active duty from June 1960 to October 1981.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decisions issued in January 2014 (wherein the RO reduced the Veteran's rating for residuals of prostate cancer from 100 percent to 40 percent, effective April 1, 2014) and a March 2015 rating decision (wherein the RO denied service connection for sleep apnea), by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The Veteran did not file a substantive appeal as to the claim for service connection for the right ankle disorder; rather, in a September 2016 correspondence, he withdrew that claim.  As such, that matter is not before the Board.

The issue of entitlement to service connection for sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's prostate cancer has been in remission for the entire period on appeal, and he is not undergoing any therapeutic procedures.  

2.  For the entire period on appeal, the residuals of prostate cancer were manifested by use of absorbent materials changed over four times a day.


CONCLUSIONS OF LAW

1.  The reduction of evaluation of service-connected prostate cancer residuals from 100 percent was proper.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.105, 3.344, 4.115, Diagnostic Code 7528 (2017).

2.  For the entire appeal period, the criteria for a rating of 60 percent, and no higher, for prostate cancer residuals, including urinary incontinence, have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.115, Diagnostic Code 7528 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks restoration of his prior 100 percent disability rating for his service connected prostate cancer residuals, or in the alternative an evaluation in excess of the current 40 percent, effective April 1, 2014. 

A.  Applicable Law

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

However, the Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's service-connected residuals of prostate cancer are rated under Diagnostic Code 7528.  If there has been no local reoccurrence or metastasis following the cessation of surgical, X-ray, antineoplastic chemotherapy, or other therapeutic procedure, then the disability is to be rated based on residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115b, Diagnostic Code 7528.  

Voiding dysfunction is rated as urine leakage, frequency, or obstructed voiding.  A 20 percent rating is warranted when there is continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence, such that the Veteran is required to wear absorbent materials which must be changed less than two times per day.  A 40 percent rating is warranted when the Veteran is required to wear absorbent materials that must be changed two to four times per day.  A 60 percent disability rating is warranted with the use of an appliance or the wearing of absorbent materials that must be changed more than four times per day.  38 C.F.R. § 4.115(a).

For renal dysfunction, a noncompensable rating is warranted for albumin and casts with history of acute nephritis; or hypertension non-compensable under diagnostic code 7101. 

A 30 percent rating is warranted for albumin constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under diagnostic code 7101. 

A 60 percent rating is warranted for constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under diagnostic code 7101. 

An 80 percent rating is warranted for persistent edema and albuminuria with blood urea nitrogen (BUN) 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion. 

A maximum rating of 100 percent is warranted where renal dysfunction requires regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN more than 80mg%; or, creatinine more than 8mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular.  38 C.F.R. § 4.115a. 

B.  Factual Background and Analysis 

In this case, there is no evidence or assertion of a recurrence of the Veteran's prostate cancer.  

Indeed, in an April 2015 statement, the Veteran reported that "[t]he cancer is in remission, NOT CURED.  I was rated as 100% while under treatment which was down graded once the cancer went into remission."  

The January 2013 VA examination similarly found that prostate cancer was in remission.  VA medical records similarly document remission.  For example, an April 2013 VA medical record noted that PSA screening was a test for prostate cancer and his test results from March 2013 were normal.  

The Veteran's radiation therapy was completed in October 2009, as noted in the VA medical records and the January 2013 VA examination.  

Diagnostic Code 7528 makes clear if there has been no local reoccurrence or metastasis following the cessation of surgical, X-ray, antineoplastic chemotherapy, or other therapeutic procedure, then the disability is to be rated based on residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  

The Board finds that the criteria for restoration of the Veteran's 100 percent award for prostate cancer is not warranted, as he no longer warrants a 100 percent disability rating based upon his prostate cancer being in remission.  The Board further notes that the Veteran was adequately notified of the proposed reduction (in February 2013 rating decision) and reduction (January 2014 rating decision to be effective April 1, 2014) as required under 38 C.F.R. § 3.105(e), such that the rating had been properly reduced.  

The Board will now turn to the 40 percent rating for the prostate cancer residuals of voiding dysfunction.  The Board notes that alternatively, rating under renal dysfunction is not supported by the record as the VA medical records, January 2013 VA examination, and the Veteran have not indicated renal residuals.  

Rather, the Veteran himself has indicated that his current problem is voiding dysfunction.  In his February 2014 notice of disagreement, he reported that he would represent a union in court and would have to constantly check for leakage and odor, which adversely affected his representation.  In his April 2014 VA Form 9, he reported wearing absorbent pads and changing them 4 to 5-sometimes even 6 times a day.  

During the January 2013 VA examination, he had reported that he did not need a pad.  However, a May 2016 VA medical record documents that the Veteran reported increased urinary frequency at 7 bathroom breaks during the day and frequent interruptions from sleep to urinate every 2 hours since his radiation therapy.  The Veteran had adapted by wearing diapers in situations where restroom access is not feasible.

When rating under voiding dysfunction, a 40 percent rating is warranted when the Veteran is required to wear absorbent materials that must be changed two to four times per day.  A 60 percent disability rating is warranted with the use of an appliance or the wearing of absorbent materials that must be changed more than four times per day.  38 C.F.R. § 4.115(a).

Giving the Veteran the benefit of the doubt as to the frequency of his pad use, the Board finds that a 60 percent disability rating is warranted, which is the maximum rating possible for voiding dysfunction.

To the extent that the Veteran has complained of sexual dysfunction, the Board notes that the Veteran is already service-connected for erectile dysfunction associated with residuals prostate cancer with urinary incontinence and receives special monthly compensation for loss of use of a creative organ.

Additionally, though the Veteran claimed, in an April 2015 statement, that less than a 100 percent evaluation "did not reflect any disability for the prostate cancer," the Veteran is in receipt of a 60 percent disability rating for his residuals of voiding dysfunction, which is recognition that his residuals have impacted his ability to work.  The record is clear that his prostate cancer is not active, which is the only requirement for a 100 percent disability rating under Diagnostic Code 7528.  

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366.

The Veteran's claim for restoration of a 100 percent disability rating for prostate cancer residuals is denied.  However, a disability rating of 60 percent, and no higher, for his prostate cancer residuals is granted.  


ORDER

Restoration of the 100 percent disability rating for service-connected prostate cancer residuals is denied.

Subject to the rules and regulations governing the award of monetary benefits, a disability rating of 60 percent, and no higher, for prostate cancer residuals with urinary incontinence is granted.


REMAND

The Veteran contends that his sleep apnea developed during service.  He has further claimed, in his September 2016 VA Form 9, that he was a combat swimmer and that he had a sinus swelling problem, which over the years affected his breathing, and subsequently, his sleep.  A VA medical opinion is necessary to address this matter.

As this matter is being remanded, any unassociated VA medical records would be associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should obtain unassociated VA treatment records.  

2.  Obtain a VA medical opinion from a medical professional with experience with the diagnosing of sleep apnea.  The need for an examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.  

Following a review of the claims file, which includes VA treatment records, the VA medical opinion provider should offer an opinion on the following:

a)  Does the Veteran currently have sleep apnea?  

b)  Is it at least as likely as not that sleep apnea is related to the Veteran's active service?  The fact that it may not have been recorded in the service treatment records is not determinative.  The examiner should specifically consider the Veteran's claim (i) in his September 2016 VA Form 9 that he was a combat swimmer that had problems with sinus swelling, which affected his breathing, causing him to breathe through his mouth more than his nose, and affected his sleep and (ii) in his April 2015 notice of disagreement that he had snored loudly in service.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner is asked to clearly explain how he/she reached his/her answers to EACH question posed above.  

3.  When the development requested has been completed, the case should again be reviewed by the AOJ on the basis of the additional evidence.   If the benefit sought is not granted, the AOJ should furnish the Veteran a supplemental statement of the case and a reasonable opportunity to respond before returning the record to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
H.M. WALKER  
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


